PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/601,876
Filing Date: 22 May 2017
Appellant(s): Breiling et al.



__________________
Albert S. Penilla
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/30/2021 & 06/08/2021.

(1) Grounds of Rejection
Every ground of rejection set forth in the Office action dated 10/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims:
Claims 1-5, 7-8, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US 5740009, hereafter ‘009), in view of Chu et al. (US 20160133504, previously cited, hereafter ‘504).
‘009 teaches some limitations of:
Claim 1: apparatus used to secure semiconductor wafers (or substrates) in plasma processing chambers within semiconductor wafer processing systems (col. 1, lines 6-8), a pedestal 218 (col. 4, line 25, the claimed “A pedestal assembly for a plasma processing system, comprising, a pedestal, including”),
Fig. 5 shows the claimed “a central top surface, the central top surface extends from a center of the central top surface to an outer diameter of the central top surface; an annular surface that surrounds the central top surface, the annular top surface is disposed at step down from the central top surface”, see illustration below;
 The invention includes a vertically movable protection ring 204 having an annular plan form that circumscribes the flex circuit 216 (col. 4, lines 49-51, description of Fig. 2 applicable to Fig. 5), The focus ring 202 rests upon the pedestal 218 and the notched portion extends over the insulating ring 204 thus restricting its vertical travel distance (col. 5, lines 9-12, the protection ring 204 and the focus ring 202, together, is the claimed “a carrier ring configured for positioning over the annular surface of the pedestal, the carrier ring has a carrier ring inner diameter, a carrier ring outer diameter, and a ledge surface that is annularly disposed around a top inner region of the carrier ring, the ledge surface is recessed below a top outer region of the carrier ring”, see also protection ring 700 of Fig. 7 for an integrated ring),
In this second embodiment, the bore 208 (of FIG. 2) is replaced by a circumferential slot or trough 500 that is milled into the surface of the pedestal 218. The trough circumscribes the pedestal at a diameter that is equivalent to the diameter of the elastomer rings 502. Each ring contains a lip seal 504 that contacts the underside of the protection ring 204, thus biasing the ring 204 upwards towards the underside of the wafer 212 with a force of 1.5 to 3 pounds (col. 5, lines 51-60, the claimed “a plurality of carrier ring supports disposed outside of the annular surface of the pedestal, the carrier ring supports define a carrier ring elevation dimension of the carrier ring, above the central top surface of the pedestal, when the carrier ring rests upon the plurality of carrier ring supports, the carrier ring elevation dimension is configured to be higher than the central top surface of the pedestal”).


    PNG
    media_image2.png
    562
    706
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Central top surface)][AltContent: arrow][AltContent: textbox (Annular surface)][AltContent: textbox (ledge surface)][AltContent: arrow][AltContent: textbox (Wafer 212 is 
Above the top 
Surface of the
Central top surface)][AltContent: arrow][AltContent: textbox (Wafer 
edge
overalp  region)]

















Claim 1: a plurality of wafer supports project out of the central top surface at a support elevation distance above the central top surface, the plurality of wafer supports being evenly arranged around an inner radius of the central top surface, the inner radius is located between the center of the central top surface and less than a quarter-radius, the quarter-radius is located between the center and a mid-radius defined approximately half way between the center of the pedestal and the outer diameter of the central top surface, and all of the plurality of wafer supports do not extend beyond the inner radius;
(the carrier ring elevation dimension is configured to be higher than the central top surface of the pedestal) and the support elevation distance. 

‘504 is analogous art in the field of a susceptor for thermal processing of semiconductor substrates (abstract), including thermal chemical vapor deposition ([0029], last sentence) The susceptor 200 is a substantially annular plate divided into an inner region 204, a first rim 206 surrounding and coupled to the inner region 204, and a second rim 208 disposed between the inner region 204 and the first rim 206 (Figs. 2-3, [0044], 2nd sentence, the first rim 206 corresponding to the focus ring 202 of ‘009). ’504 teaches that the susceptor 300 may have one or more bumps, such as bumps 224 shown in FIG. 3B, extending from the top surface of the inner region 204 to prevent a sagging substrate from contacting the inner region 204 ([0049], 1st sentence), The bumps 224 may be evenly distributed around the center of the inner region 204 ([0049], 2nd last sentence), the bumps 224 may be disposed at a radial distance of about 20 mm to about 145 mm, such as about 50 mm to about 143 mm, for example about 140 mm, measuring from the center axis of the inner region 204 ([0050]), the diameter of the inner region 204 may be about 290 mm ([0047], 3rd last sentence, therefore, the bumps can be within an radius that is from 20/290 =6.9% of diameter to 145/290=1/2 of diameter of the central top surface). Note also Fig. 3B shows the elevation distance of bumps 224 is lower than the elevation of the first rim 206.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added bumps 224 evenly distributed around the center at an inner radius between 6.9% to ½ of the diameter of the central top surface, as taught by ‘504, to the top surface of pedestal 218 of ‘009, for the purpose of preventing a sagging substrate from contacting the inner region, as taught by ‘504 ([0049], 1st sentence). 

The combination of ‘009 and ‘504 also teaches the limitations of:
Claim 2: that the susceptor 300 may have one or more bumps, such as bumps 224 shown in FIG. 3B, extending from the top surface of the inner region 204 to prevent a sagging substrate from contacting the inner region 204 (‘504, [0049], 1st sentence, the 
Claim 3: Fig. 5 of ‘009 shows the focus ring 202 has a step over the insulating ring 204 (the claimed “wherein the ledge surface of the carrier ring has a step that transitions to the top outer region of the carrier ring”), Fig. 5 of ‘009 also shows the top/ledge surface of the insulating ring 204 is higher than the top surface of the pedestal 218, and Fig. 3B of ‘504 shows the bumps 224 is lower than the first rim 206 (the claimed “the ledge surface being elevated above the plurality of wafer supports by a carrier ring-support dimension”).
Claim 4: the bumps 224 may be disposed at a radial distance of about 20 mm to about 145 mm, such as about 50 mm to about 143 mm, for example about 140 mm, measuring from the center axis of the inner region 204 (‘504, [0050], 63.5 mm = 2.5 inch, the claimed “wherein the inner radius is about 2.5 inches”), the diameter of the inner region 204 may be about 290 mm ([0047], 3rd last sentence, the claimed “the outer diameter of the central top surface is about 11.5 inches”).
Claim 5: Fig. 5 of ‘009 also shows an overlap surface region of wafer 212 over the top surface of the insulating ring 204 (the claimed “wherein an overlap surface region is defined over the ledge surface, the overlap surface region defines a contact surface for the wafer under surface when disposed over the central top surface of the pedestal”).
Claim 7: the bumps 224 may be disposed at a radial distance of about 20 mm to about 145 mm, such as about 50 mm to about 143 mm, for example about 140 mm, measuring from the center axis of the inner region 204 ([0050]), the diameter of the inner region 204 may be about 290 mm ([0047], 3rd last sentence, the claimed “wherein the inner radius of the plurality of wafer supports located between the center and a quarter-radius, the quarter-radius located between the mid-radius and the center”).
Claim 8: The bumps 224 may have a height of about 0.05 mm to about 0.12 mm, for example about 0.1 mm ([0050], last sentence, i.e. 2~5 mils, the claimed “wherein the support elevation distance is between about 1 mils and about 3 mils”, Note the focus ring 202 of ‘009 has a sloped inner surface, certain point along this slope will also have “the carrier ring elevation dimension is between about 2 mil and about 6 mils”).
Claim 11: The bumps 224 may have a height of about 0.05 mm to about 0.12 mm, for example about 0.1 mm ([0050], last sentence, i.e. 2~5 mils, the claimed “wherein the support elevation distance is between about 1 mils and about 3 mils”), Note the focus ring 202 of ‘009 has a sloped inner surface, certain point along this slope will also have “and the carrier ring elevation dimension is between about 2 mil and about 6 mils”), that the susceptor 300 may have one or more bumps, such as bumps 224 shown in FIG. 3B, extending from the top surface of the inner region 204 to prevent a sagging substrate from contacting the inner region 204 (‘504, [0049], 1st sentence, the 
Claim 21: the bumps 224 may be disposed at a radial distance of about 20 mm to about 145 mm, such as about 50 mm to about 143 mm, for example about 140 mm, measuring from the center axis of the inner region 204 ([0050]), the diameter of the inner region 204 may be about 290 mm ([0047], 3rd last sentence, therefore, the bumps can be within an radius that is from 20/290 =6.9% of diameter to 145/290=1/2 of diameter of the central top surface, the claimed “wherein a lack of wafer supports in a region between the inner radius and the ledge surface of the carrier ring enables bending of the wafer in said region when present”, note the bending would occurs as the bumps are so close to the center, see also Fig. 1 of ‘888 in the previous OA).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘009 and ‘504, as being applied to claim 1 rejection above, further in view of Fink (US 20040149389, hereafter ‘389).
The combination of ‘009 and ‘504 does not teach the limitation of:
Claim 6: wherein a plurality of spacers is disposed under the carrier ring supports to define a calibrated positioning of the carrier ring elevation dimension.

‘389 is analogous art in the field of Plasma processing device (title), substrate platform 25 (Fig. 2B, [0031], 2nd last sentence). ’389 teaches that the focus ring 30 can be raised and lowered by lift pins of a lift pin assembly 26 … Lift pin assembly 26 comprises a lift pin 200 having a tip 202, wherein tip 202 can be received by a recess 204 formed within a bottom surface of focus ring 20. The tip 202 and recess 204 can, for example, be round (i.e. convex and concave), conical, etc. Lift pin assembly 26 can further comprise a bellows 210, a seal 212, and a sealing plate 214 for mechanically compressing seal 212, as illustrated in FIG. 2C ([0032], 2nd-5th sentence), the focus ring 30 can be raised by lift pin assemblies 26 such that the relationship of the surface of the substrate 28 with the top surface of at least a portion of the focus ring 30 is altered. The effect of this is to create a decreased fluid flow immediately above at least a portion of the substrate platform 25 ([0033], last two sentences). Note the lift pin assembly 26 is functioning the same as the biasing by the elastomer ring 502 of ‘009.


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the elastomer ring 502 of ‘009 with the lift pin assemblies 26 with a sealing plate 24 (the claimed “spacer”), for the purpose of controlling the fluid flow immediately above at least a portion of the substrate platform, as taught by ‘389 ([0033], last two sentences).
Claims 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘009 and ‘504, as being applied to claim 1 rejection above, further in view of Lerner et al. (US 20090179365, hereafter ‘365).
‘504 also teaches some limitations of:
Claim 9: the diameter of the inner region 204 may be about 290 mm ([0047], 3rd last sentence (the claimed “and the inner radius is about 2.5 inches about the center of the central top surface of the pedestal”.
 
‘504 further teaches that The bumps 224 may have a height of about 0.05 mm to about 0.12 mm, for example about 0.1 mm ([0050], last sentence, i.e., 2 mil, a bit higher the 1.5 mils). The combination of ‘009 and ‘504 does not teach the limitation of:
Claim 9: wherein the support elevation distance is about 1.5 mils and the carrier ring elevation dimension is about 4 mils.

‘365 is analogous art in the field of high temperature vacuum chuck assembly (title), for semiconductor ([0002]). ’365 teaches that the height of the protrusions 312 may be from about 10 microns to about 50 microns (Fig. 1, [0032], 4th sentence, i.e., including 1~2 mils).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the height of 1~2 mils or 1.5 mils, as taught by ‘365, as the height of the imported bumps 224 from ‘504 to the top surface of the pedestal 218 of ‘009, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note the focus ring 202 of ‘009 has a sloped inner surface, certain point along this slope will also have “and the carrier ring elevation dimension is about 4 mils”. Fig. 7’s protection ring 700 also has a sloped inner surface.

Note also ‘389’s controlling of the fluid flow with the lift pin element 26 would also have adjustable “carrier ring elevation dimension”.

‘504 also teaches the limitations of:
Claim 10: the diameter of the inner region 204 may be about 290 mm ([0047], 3rd last sentence, the claimed “wherein the outer diameter of the central top surface is about 11.52 inches”).

Claim 12 is rejected for the same reason as claims 2, 4, 7, and 9 rejection above. Claim 12 further requires “the wafer when placed over the plurality of wafer supports and the ledge surface of the carrier ring is configured to angle slightly up from the center to the edge, due to the carrier ring elevation dimension being greater than the support elevation distance”, Note the focus ring 202 of ‘009 has a sloped inner surface, when placing a wafer of diameter slightly larger than the inner lip of the focus ring, the edge of the wafer would have bended slightly upward. 
Claims 13-16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘009 and ‘504, as being applied to claim 1 rejection above, further in view of Stevens (US 6860965, hereafter ‘965).
The combination of ‘009 and ‘504 does not teach the limitation of:
Claim 13: wherein the plasma processing system is configured as a ringless transfer system, the ringless transfer system is configured to maintain the carrier ring disposed over the annular surface of the pedestal and the wafer is configured to be moved on and off the plurality of wafer supports and the ledge surface of the carrier ring, the pedestal includes lift pins for raising and lowering the wafer when present and the plasma process system includes transfer arms for moving wafers on and off of each one of a plurality of pedestal assemblies of the plasma processing system.

‘965 is analogous art in the field of High throughput architecture for semiconductor processing (title) particularly a wafer transfer mechanism for placing a wafer directly to the process module (abstract). ’965 teaches that when a pedestal 126 is in the down position, arm 111 of robot 110 moves a wafer inside load lock 120A and lowers the wafer on end-piece 125-5 (Fig. 2A, col. 3, lines 29-32), each station 131 has a carrier ring 702 and a process pedestal 703 (Fig. 7A, col. 5, line 66 to col. 6, line 2, see also Figs. 1A-1B), Lift pins in the first processing station of process module 130 (later described with reference to FIG. 7C) lift the wafer from end-piece 1255. Thereafter, wafer transfer mechanism 125 is retracted from process module 130, and the opening of the load lock 120 facing process module 130 is closed (col. 4, line 66 to col. 5, line 4). In other words, the carrier ring 702 was not transferred during wafer transfer, a ringless transfer system.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the ringless wafer transfer robot 110 and the lift pins, as taught by ‘965, to the processing apparatus of ‘009, for the purpose of direct wafer transfer, as taught by ‘965 (abstract).

Claim 14 is rejected for the same reason as claim 13 rejection above.



Claim 16 is rejected for the same reason as claims 4 and 5 rejection above.

Claim 18 is rejected for the same reason as claim 8 rejection above.

Claim 19 is rejected for the same reason as claim 11 rejection above.

Claim 22 is rejected for the same reason as claim 21 rejection above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘009, ‘504, and ‘965, as being applied to claim 16 rejection above, further in view of ‘389.
The combination of ‘009, ‘504, and ‘965 does not teach the limitations of:
Claim 17: wherein a plurality of spacers are disposed under the carrier ring supports to define a calibrated positioning of the carrier ring elevation dimension.

‘389 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the elastomer ring 502 of ‘009 with the lift pin assembly 26 with a sealing plate 24 (the claimed “spacer”), for the purpose of controlling the fluid flow immediately above at least a portion of the substrate platform, as taught by ‘389 ([0033], last two sentences).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘009, ‘504, and ‘965, as being applied to claim 14 rejection above, further in view of ‘365.
‘504 also teaches some limitations of:
Claim 20: the diameter of the inner region 204 may be about 290 mm ([0047], 3rd last sentence (the claimed “and the inner radius is about 2.5 inches about the center of the central top surface of the pedestal”),
the bumps 224 may be disposed at a radial distance of about 20 mm to about 145 mm, such as about 50 mm to about 143 mm, for example about 140 mm, measuring from the center axis of the inner region 204 ([0050]), the diameter of the inner region 204 may be about 290 mm ([0047], 3rd last sentence, the claimed “and the inner radius of the plurality of wafer supports located between the center and a quarter-radius, the quarter-radius located between the mid-radius and the center”),
that the susceptor 300 may have one or more bumps, such as bumps 224 shown in FIG. 3B, extending from the top surface of the inner region 204 to prevent a sagging substrate from contacting the inner region 204 ([0049], 1st sentence the claimed “and 

‘009 further teaches some limitations of: 
Claim 20: focus ring 202 has a sloped inner surface, when placing a wafer of diameter slightly larger than the inner lip of the focus ring, the edge of the wafer would have bended slightly upward, the claimed “the wafer when placed over the plurality of wafer supports and the ledge surface of the carrier ring angles slightly up from the center to the edge, due to the carrier ring elevation dimension being greater than the support elevation distance”).
 
The combination of ‘009, ‘504, and ‘965 does not teach the limitations of:
Claim 20: wherein the support elevation distance is about 1.5 mils and the carrier ring elevation dimension is about 4 mils.

‘365 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the height of 1~2 mils or 1.5 mils, as taught by ‘365, as the height of the support element 11 imported from ‘504 to the top surface of the pedestal 218 of ‘009, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note the focus ring 202 of ‘009 has a sloped inner surface, certain point along this slope will also have “and the carrier ring elevation dimension is about 4 mils”. Fig. 7’s protection ring 700 also has a sloped inner surface.

(2) Response to Arguments
The examiner considers the critical issue is the interpretation of a sentence in the secondary reference ‘504 “The bumps 224 may be evenly distributed around the center of the inner region 204 or at regions close to the edge of the inner region 204” which Appellants asset that it must include bumps close to the edge region.

st complete paragraph of page 11.

The examiner maintains that “The bumps 224 may be evenly distributed around the center of the inner region 204 or at regions close to the edge of the inner region 204” means that either bumps are around the center of the inner region, or bumps are near the edge. The rejection is based on the first condition. While bumps 224 MAY be placed near the edge, ‘504 also allows bumps NOT to be placed near the edge by the first condition. 

Appellant seem to imply that to prevent sagging, the bumps need to be present at the edge. This is not true. The periphery of the substrate 108 is in contact with the angled surface 214 of the second rim. Without bumps, the center of the substrate sags. By adding bumps evenly around the center at any single radius will reduce the sagging. It does not require bumps at both near the center AND at the edge of the inner region to prevent sagging. Note the primary reference ‘009 the substrate is also support at the periphery region only (Fig. 5).

the bumps 224 may be disposed at a radial distance of about 20 mm to about 145 mm, such as about 50 mm to about 143 mm, for example about 140 mm, measuring from the center axis of the inner region 204” ([0050]). Significantly, “for example about 140 mm” is the placement of bumps at one single radius, this picking any one single radius from the range of 20 mm to about 145 mm. Likewise, a person could also pick the single radius to be 20 mm.

Since ‘504 also teaches the diameter of the inner region 204 may be about 290 mm ([0047], 3rd last sentence, radius of 145 mm), selection of any radius of 145/4 or 36.25 mm or less would have read into the claimed “less than a quarter-radius … all of the plurality of wafer supports do not extend beyond the inner radius”.

Item D) In regarding to claims 21 and 22, Appellants are arguing because the presence of bumps 224 near the edge region, it does not read into “wherein a lack of wafer supports in a region between the inner radius and the ledge surface of the carrier ring enables bending of the wafer in said region when present”, see the top of page 12.

	‘504 does not require bumps at the edge regions in all situations, as described above.



	Item B) Appellants argue that claim interpretation is wrong by citing Fig. 4B. 

	Claim 1 recites “a carrier ring elevation dimension of the carrier ring above the central top surface of the pedestal” but Appellants are arguing “a carrier ring elevation dimension of the ledge surface of the carrier ring above the central top surface of the pedestal”. The relationship if Fig. 4B is D3 is defined relative to the ledge surface 330a, not the carrier ring 330 as shown in Fig. 4A and 4C, the carrier ring includes other surface higher than the ledge surface 330a. Currently claim 1 read into all points on the surface of the carrier ring.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/KEATH T CHEN/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        





Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.